Case 19-02134-GLT           Doc 541-1 Filed 08/10/21 Entered 08/10/21 16:36:00         Desc
                                Proposed Order Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
  IN RE:                                          )     Chapter 7
                                                  )
  ONE JET, INC.,                                  )     Case No.: 18-24070-GLT
                                                  )
                                    Debtor.       )
                                                  )
  WOODY PARTNERS, ET AL.,                         )
                                                  )     Adv. Pro. No.: 19-02134-GLT
                                  Plaintiffs,     )
                                                  )
  v.                                              )
                                                  )
  MATTHEW R. MAGUIRE, ESTATE                      )
  OF PATRICK J. MAGUIRE,                          )
  BOUSTEAD SECURITIES, LLC, AND                   )
  MELVIN PIRCHESKY.                               )
                                                  )
                                Defendants.       )


                                                ORDER


       AND NOW this ___ day of _______________________, 2021, it is hereby ORDERED

that the Motion for Summary Judgment filed by Defendant, Matthew R. Maguire and Defendant,

the Estate of Patrick J. Maguire (“the Maguires”), is GRANTED. All cross-claims filed against

the Maguires by Defendant, Boustead Securities, LLC, and Defendant, Melvin Pirchesky, are

dismissed with prejudice.


                                                      BY THE COURT:


                                                      ___________________________
                                                      Taddonio, J.




                                                  4
